DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 7 July 2022.
Claim 154 has been added.
Claims 1-57 and 78-153 have been canceled.
Claims 58-77 and 154 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments/Amendments
Applicant's arguments/amendments with respect to the rejection of claims 58-77 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 58-77 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments with respect to the rejection of claims 58-77 under 35 U.S.C. 101 have been fully considered but are not persuasive. Specifically, Applicant argues:
The claims do not recite an abstract idea and “limitations do not involve concepts performed in the human mind.”
Examiner’s Response:
	See MPEP 2106.04(a)(2)(III). If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.
	Applicant points to highlighted text, remarks at page 11, as limitations that cannot be performed in the human mind. With regard to the limitations “receive one or more images” and “cause a communication unit of the vehicle to transmit”, Examiner has not identified these limitations as mental processes. Therefore, arguments regarding these limitations are moot. With regard to the limitation “analyzing the one or more images to determine navigational information”, analyzing images is an evaluation. Analyzing the images may be performed mentally. Analyzing the images “automatically” does not mean it cannot be performed mentally. A person can decide to automatically analyze the images upon receiving the images. Additionally, Applicant does not address the limitation “determine... whether a fault condition exists”. The “determining” step is an abstract idea that can be performed in the human mind. Therefore, the claim recites an abstract idea.
	Since the claim recites limitations that can be practically performed in the human mind, i.e., analyzing images and determining whether a fault condition exists, the limitations falls within the mental processing grouping, and the claim recites an abstract idea.

Additionally, Applicant argues causing the communication unit to transmit or not transmit based on the fault condition is a practical application, particularly in light of Example 45 of the 101 guidance.
Examiner’s Response:
	See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept. When determining whether an additional element is insignificant extra-solution activity, examiners may consider whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).
The limitations “cause a communication unit of the vehicle to transmit the navigational information” and “cause the communication unit not to transmit the navigational information” argued by applicant are data outputting. The determined navigational information requires output of the information in order to be used. Therefore, the limitation is insignificant extra-solution activity. Additionally, the ‘use’ argued by Applicant is outputting data, i.e., insignificant extra-solution activity. In contrast, the use of Example 45 is opening a mold (i.e., not insignificant extra-solution activity). Therefore, Applicant’s claim limitations are distinguishable from the claims of Example 45.
Communicating or not communicating, i.e., outputting data, the navigational information to a server is insignificant extra-solution activity, which does not integrate the judicial exception into a practical application.	

Lastly, Applicant argues Examiner has not properly supported the conclusion that the claim does not recite significantly more because the examiner has not provided support for concluding that the limitations are well-understood, routine or conventional.
Examiner’s Response:
MPEP 2106.05(d)(I). In supporting a determination that an element is well-understood, routine, conventional activity, appropriate forms of support include one or more of the following: (a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and (d) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). For more information on supporting a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity, see MPEP § 2106.07(a), subsection III.
Examiner, in the previous rejection, directed Applicant’s attention to MPEP 2106.05(d)(II). As noted particularly in subsection i, receiving or transmitting data over network has been recognized by the courts as well-understood, routine, conventional activity. This section provides several examples of supporting case law. In addition, the examiner cites to relevant prior art in the subsequent §103 rejection.
Therefore, the examiner has provided proper support for the factual determination that the claim limitations are well-understood, routine or conventional using both case law identified in the MPEP and by citing to prior art in the subsequent rejections. Therefore, the previous rejection is maintained. See rejection below.

Applicant's arguments, see remarks at pages 17-19, filed 7 July 2022, with respect to the rejection of claims 58-77 under 35 U.S.C. 103 over Konrardy have been fully considered and are persuasive. The Applicant’s amendments overcome the previous art of record. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Konrardy (US 11119477 B1) in view of Attard et al. (US 20150178998 A1) and in further view of Pasturel et al. (US 20050096844 A1).

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 58-77 and 154 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 58-75 are directed towards a system, i.e. machine. Claim 76 are directed towards a computer-implemented method, i.e. process. Claim 77 is directed towards a non-transitory computer readable medium, i.e. machine.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, all the claims are directed toward a mental process (i.e. abstract idea).
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in claims 58-75 (in addition to the computer-implemented method and non-transitory computer readable medium of claims 76 and 77, respectively) comprises a mental process that can be practicably performed in the human mind (or generic computers configured to perform the method) and, therefore, an abstract idea. With regard to independent claims 58, 76, and 77 the system (or computer implemented functionality) recite the steps (functions) of: (a) automatically analyze the one or more images to determine navigational information related to the vehicle, and (b) determine, based on the analysis of the one or more images, whether a fault condition exists relative to the navigational information.  These limitations, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could mentally analyze images right away to determine navigational information and determine if there is a fault condition that exists relative to the navigational information therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a device/in a device (e.g. processor) does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 58 recites the additional elements including a “processor”, “circuitry”, “memory”, “vehicle”, “image capture device”, “sensors”, “communication unit”, and “server”. The vehicle, image capture device, and sensors do no more than generally link the use of a judicial exception to a particular technological environment. The processor, circuitry, memory, communication unit, and server, under the broadest reasonable interpretation, can be interpreted as computers, computer components, or tools to perform the abstract ideas and are recited at a high level of generality. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Receiving one or more images representative of an environment of a vehicle, is mere data gathering. Therefore, receiving one or more images representative of an environment of a vehicle is insignificant extra-solution activity. In addition, outputting/transmitting data is insignificant extra-solution activity. See MPEP 2106.06(g). Causing the transmission of the navigational information to a server if a fault condition does not exist, as claimed, is outputting data. Also, if the fault condition does exist, no transmission is required, which requires no action or control. Therefore, transmitting the navigational information to a server if a fault condition does not exist is insignificant extra-solution activity. Therefore, claim 58 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 76 recites the additional elements including a “vehicle”, “image capture device”, “sensors”, “communication unit”, and “server”. The vehicle, image capture device, and sensors do no more than generally link the use of a judicial exception to a particular technological environment. The communication unit and server, under the broadest reasonable interpretation, can be interpreted as computers, computer components, or tools to perform the abstract ideas and are recited at a high level of generality. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Receiving one or more images representative of an environment of a vehicle, is mere data gathering. Therefore, receiving one or more images representative of an environment of a vehicle is insignificant extra-solution activity. In addition, outputting/transmitting data is insignificant extra-solution activity. See MPEP 2106.06(g). Causing the transmission of the navigational information to a server if a fault condition does not exist, as claimed, is outputting data. Also, if the fault condition does exist, no transmission is required, which requires no action or control. Therefore, transmitting the navigational information to a server if a fault condition does not exist is insignificant extra-solution activity. Therefore, claim 76 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 77 recites the additional elements including a “non-transitory computer-readable medium“, “processing device”, “vehicle”, “image capture device”, “sensors”, “communication unit”, and “server”. The vehicle, image capture device, and sensors do no more than generally link the use of a judicial exception to a particular technological environment. The non-transitory computer-readable medium, processor, communication unit, and server, under the broadest reasonable interpretation, can be interpreted as computers, computer components, or tools to perform the abstract ideas and are recited at a high level of generality. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Receiving one or more images representative of an environment of a vehicle, is mere data gathering. Therefore, receiving one or more images representative of an environment of a vehicle is insignificant extra-solution activity. In addition, outputting/transmitting data is insignificant extra-solution activity. See MPEP 2106.06(g). Causing the transmission of the navigational information to a server if a fault condition does not exist, as claimed, is outputting data. Also, if the fault condition does exist, no transmission is required, which requires no action or control. Therefore, transmitting the navigational information to a server if a fault condition does not exist is insignificant extra-solution activity. Therefore, claim 77 does not recite additional elements that integrate the judicial exception into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Transmitting the navigational information to a server (e.g., from one computing device networked to another computing device), is transmission of data over a network. Therefore, the limitation “Transmitting the navigational information to a server” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception.

CONCLUSION
Thus, since claims 58, 76, and 77 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 58, 76, and 77 are directed towards non-statutory subject matter.
Further, dependent claims 59-75 and 154 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 59-75 and 154 are similarly rejected as being directed towards non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 58-74, 76-77, and 154 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US 11119477 B1) in view of Attard et al. (US 20150178998 A1) and in further view of Pasturel et al. (US 20050096844 A1).
Regarding claims 58, 76, and 77:
	Konrardy teaches:
A navigation system for a vehicle, the system comprising: at least one processor comprising circuitry and a memory (see at least Col. 4, lines 14-31, regarding autonomous route determination and navigation of autonomous vehicles. Also, see at least Col. 5, lines 48-62, and Col. 18, line 3-30, regarding one or more processors and memory.)
wherein the memory includes instructions executable by the circuitry to cause the at least one processor to: receive one or more images representative of an environment of the vehicle (see at least Col. 9, lines 8 to Col. 10, line 15, Col. 32, lines 63-67, and Col. 44, lines 34-48, regarding one or more cameras which may actively scan the environment.)
the one or more images having been acquired by an image capture device (see at least Col. 9, lines 8 to Col. 10, line 15, Col. 32, lines 63-67, and Col. 44, lines 34-48, regarding one or more cameras.)
in response to receiving the one or more images, automatically analyze the one or more images to determine navigational information related to the vehicle (see at least Col. 9, line 8 to Col. 10, line 15 and Col. 19, line 48 to Col. 20, line 11 regarding scanning the environment for obstacles, roadways, lane markings, and signs and also “may provide data for determining the location or movement of the vehicle”.)
determine based on analysis of at least one of: the one or more images, an output of one or more sensors, or the determined navigational information, whether a fault condition exists relative to the determined navigational information (see abstract and at least Col. 4, lines 32, to Col. 5, lines 47, and Col. 11, lines 29-56, regarding if there is an anomalous condition or environmental condition.)
cause a communication unit of the vehicle to transmit the navigational information to a server if the fault condition is determined not to exist (see at least Col. 4, line 52 to Col. 5, line 12, Col. 11, lines 29-56, Col. 38, lines 27-67, regarding alerts and road segments that can be safely traversed.)
Konrardy does not explicitly teach cause the communication unit not to transmit the navigational information to the server if the fault condition is determined to exist.
	Attard teaches:
and cause the communication unit not to transmit the navigational information to the server if the fault condition is determined to exist (see at least section [0018] and [0027]-[0028] regarding collected data being used for navigation. Also, see at least sections [0006] and [0074] regarding a vehicle not engaging in communication if a fault is detected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for anomalous condition detection and response for autonomous vehicles of Konrardy to provide causing the communication unit not to transmit the navigational information to the server if the fault condition is determined to exist, as taught by Attard, to not communicate data (Attard at ¶[0074]) that has been determined to be faulty and that cannot be relied upon (Attard at ¶[0071]).
The combination of Konrardy and Attard does not explicitly teach wherein the fault condition includes an accuracy condition of the navigation information.
Pasturel teaches:
wherein the fault condition includes an accuracy condition of the navigation information (see at least [0013], [0038]-[0039], and [0043] regarding a fault due to an accuracy measurement or threshold.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for anomalous condition detection and response for autonomous vehicles of Konrardy as modified by Attard to provide wherein the fault condition includes an accuracy condition of the navigation information, as taught by Pasturel, to produce a warning if it is determined that the error associated with the navigation information is too large to be relied upon (Pasturel at ¶[0038]).

Regarding claim 59:
	Konrardy teaches:
wherein the navigational information includes identification of at least one lane marking detected through analysis of the one or more images (see at least Col. 5, lines 40-41, Col. 9, lines 61 to Col. 10, line 15, and Col. 31, lines 4-26, regarding “sensor data may further include information regarding the location and movement of obstacles or obstructions (e.g., other vehicles, buildings, barriers, pedestrians, animals, trees, or gates), weather conditions (e.g., precipitation, wind, visibility, or temperature), road conditions (e.g., lane markings, potholes, road material, traction, or slope), signs or signals (e.g., traffic signals, construction signs, building signs or numbers, or control gates), or other information relating to the vehicle's environment.”)

Regarding claim 60:
Konrardy does not explicitly teach wherein the navigational information includes a lateral spacing between the vehicle and the at least one detected lane marking during a traversal of a road segment.
	Attard teaches:
wherein the navigational information includes a lateral spacing between the vehicle and the at least one detected lane marking during a traversal of a road segment (see at least sections [0007] and [0016] regarding maintaining distance from other vehicles which includes detecting lane boundaries and maintaining a lane which could include maintaining a lateral distance from a vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for anomalous condition detection and response for autonomous vehicles of Konrardy to provide wherein the navigational information includes a lateral spacing between the vehicle and the at least one detected lane marking during a traversal of a road segment, as taught by Attard, to detect and maintain a lane during operations (Attard at ¶[0007]).

Regarding claim 61:
	Konrardy teaches:
wherein the navigational information includes identification of one or more potential landmarks (see at least Col. 9, lines 61 to Col. 10, line 15, and Col. 31, lines 4-26, regarding sensors actively or passively scanning the vehicle environment for obstacles, roadways, and signs(e.g. building signs, roadway signs, and constructions signs).

Regarding claim 62:
	Konrardy teaches:
wherein the identification of the one or more potential landmarks includes a location associated with each of the one or more potential landmarks (see at least Col. 20, lines 34-49, Col. 32, lines 30-43, and Col. 31, lines 14-23, regarding sensor data including information regarding the location and movement of obstacles or obstructions which could include buildings, signs, trees, barriers, pedestrians, and etc.)

Regarding claim 63:
	Konrardy teaches:
wherein the navigational information includes identification of at least one of: a manhole cover, a tree, overhead branch, driveway, sign post, lamp post, bush, drain, overhead cable, street light, or telecommunications component (see at least Col. 31, lines 14-23, regarding sensor data including information regarding the location and movement of obstacles or obstructions which could include buildings, signs, trees, barriers, pedestrians, and etc.)

Regarding claim 64:
	Konrardy teaches:
wherein the navigational information further includes a determined location associated with each identified manhole cover, tree, overhead branch, driveway, sign post, lamp post, bush, drain, overhead cable, street light, or telecommunications component (see at least Col. 20, lines 34-49, Col. 32, lines 30-43, and Col. 31, lines 14-23, regarding sensor data including information regarding the location and movement of obstacles or obstructions which could include buildings, signs, trees, barriers, pedestrians, and etc.)

Regarding claim 65:
	Konrardy teaches:
wherein the navigational information further includes information derived from an output of at least one sensor associated with the vehicle (see at least Col. 20, lines 34-49, Col. 32, lines 30-43, and Col. 31, lines 14-23, regarding sensor data including information regarding the location and movement of obstacles or obstructions which could include buildings, signs, trees, barriers, pedestrians, and etc.)

Regarding claim 66:
	Konrardy teaches:
wherein the navigational information includes location information relating to the vehicle during a traversal of a road segment (see at least Col. 10, lines 4-8, and Col. 30, lines 23-29, which discloses information regarding the position and/or location of a vehicle.)

Regarding claim 67:
	Konrardy teaches:
wherein the location information is based on an output of a global positioning system (GPS) unit (see at least Col. 10, lines 4-8, and Col. 30, lines 23-29, which discloses information regarding the position and/or location of a vehicle and especially Col. 30, lines 23-29, regarding position of a vehicle from the GPS unit.)

Regarding claim 68:
	Konrardy teaches:
wherein the fault condition is determined based on analysis of the one or more images (see at least Col. 32, line 42 to Col. 33, line 4, regarding an analysis of images from outward facing cameras installed within the vehicle when an incident is determined to have occurred.)

Regarding claim 69:
Konrardy does not explicitly teach wherein the fault condition is determined based on analysis of one or more sensor outputs.
	Attard teaches:
wherein the fault condition is determined based on analysis of one or more sensor outputs (see at least sections [0006], [0008], [0068], and [0080] regarding faults being detected with respect to one or more data collectors (e.g. sensors). This could include the degradation of data caused by weather, blockage, and/or other noise factors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for anomalous condition detection and response for autonomous vehicles of Konrardy to provide wherein the fault condition is determined based on analysis of one or more sensor outputs, as taught by Attard, to determine if the sensor data or perceptual information is sufficient for normal, safe operation of the vehicle or not (Attard at ¶[0008]).

Regarding claim 70:
	Konrardy teaches:
wherein the fault condition is detected based on at least one indicator of adverse weather (see at least Col. 10, lines 26-34, Col. 16, lines 58-65, Col. 24, lines 41-56, and Col. 31, lines 4-55, regarding sensors generating data relating to weather condition which could include icy roads, foggy weather, snow, rain, and etc. (i.e. adverse weather).)

Regarding claim 71:
	Konrardy teaches:
wherein the at least one indicator of adverse weather includes precipitation detected on a windshield or a road surface (see at least Col. 10, lines 26-34, Col. 16, lines 58-65, Col. 24, lines 41-56, and Col. 31, lines 4-55, regarding sensors generating data relating to weather condition which could include icy roads, foggy weather, snow, rain, and etc. (i.e. adverse weather).)

Regarding claim 72:
	Konrardy teaches:
wherein the fault condition is determined based on analysis of the navigational information (see at least Col. 20, lines 34-49, and Col. 43, line 58 to Col 44, line 20, regarding a vehicle in an operating environment with detected anomalies such as worn lane markings, potholes, debris or obstacles in a roadway, and etc. All these could cause re-routing or a fault with relation to navigation of the vehicle.)
Konrardy does not explicitly teach wherein the fault condition indicates a lack of a valid value for at least one parameter associated with the navigational information.
	Attard teaches:
and wherein the fault condition indicates a lack of a valid value for at least one parameter associated with the navigational information (see at least claim 7 and sections [0006], [0009], [0018], [0028], [0032], and [0068] regarding a confidence assessment/value. Based on the confidence assessment, a detected fault or faults could be indicated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for anomalous condition detection and response for autonomous vehicles of Konrardy to provide wherein the fault condition indicates a lack of a valid value for at least one parameter associated with the navigational information, as taught by Attard, to provide indications of the ability of the vehicle to operate autonomously (Attard at ¶[0028]).

Regarding claim 73:
	Konrardy teaches:
wherein the at least one processor is further programmed to: receive, from the server, an autonomous vehicle road navigation model (see at least Col. 4, lines 26-31, Col. 42, line 63 to Col. 43, line 33, Col. 49, lines 16-40, regarding autonomous route determination and navigation. This may further include route planning, adjustment, or optimization.)
wherein the autonomous vehicle road navigation model includes at least one update based on the transmitted navigation information (see at least Col. 4, lines 26-31, Col. 42, line 63 to Col. 43, line 33, Col. 49, lines 16-40, regarding an autonomous operation feature of the vehicle controlling the vehicle to avoid the anomaly. This could include optimized routing and adjusting in relation to the anomaly.)
and cause at least one navigational maneuver by the vehicle based on the autonomous vehicle road navigation model (see at least Col. 47, lines 19-50, regarding corrective actions being made based on an anomaly or based upon the type of anomaly.)

Regarding claim 74:
	Konrardy teaches:
wherein the autonomous vehicle road navigation model includes a target trajectory for the vehicle (see at least Col. 27, lines 40-42, and Col. 31, lines 31-33, regarding communication data that may include intended vehicle paths.)

Regarding claim 154:
	The combination of Konrardy and Attard does not explicitly teach wherein the accuracy condition is associated with at least one of a quality of the navigation information, a reliability of the navigation information, or a confidence measure related to the navigation information.
wherein the accuracy condition is associated with at least one of a quality of the navigation information, a reliability of the navigation information, or a confidence measure related to the navigation information (see at least ¶[0013] and [0040] regarding generating an estimate of confidence in position error. Also, see at least ¶[0038]-[0039] regarding an integrity (i.e. reliability) determination of location accuracy.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for anomalous condition detection and response for autonomous vehicles of Konrardy as modified by Attard to provide wherein the accuracy condition is associated with at least one of a quality of the navigation information, a reliability of the navigation information, or a confidence measure related to the navigation information, as taught by Pasturel, to produce a warning if it is determined that the error associated with the navigation information is too large to be relied upon (Pasturel at ¶[0038]).

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US. Patent No. 11119477 B1) in view of Attard et al. (US. Pub. No. 20150178998 A1) in view of Pasturel et al. (US 20050096844 A1), as applied to claim 74, and in further view of Weiser et al. (US. Pub. No. 20200257301 A1).
Regarding claim 75:
The combination of Konrardy, Attard, and Pasturel does not explicitly teach wherein the target trajectory is represented in the autonomous vehicle road navigation model as a three-dimensional spline.
	Weiser teaches:
wherein the target trajectory is represented in the autonomous vehicle road navigation model as a three-dimensional spline (see at least sections [0006], [0207], [0217], [0224], [0279], and [0434] regarding receiving a representation of a three-dimensional spline defining a target trajectory for a host vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for anomalous condition detection and response for autonomous vehicles of Konrardy as modified by Attard as modified by Pasturel to provide wherein the target trajectory is represented in the autonomous vehicle road navigation model as a three-dimensional spline, as taught by Weiser, to determine whether the target trajectory defined by the three-dimensional spline is consistent with road segments identified by the one or more images (Weiser at ¶[0434]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666                 

/AARON L TROOST/Primary Examiner, Art Unit 3666